415 F.2d 326
Michael A. SAGARESE, Appellant,v.VETERANS ADMINISTRATION OF NEW JERSEY.
No. 17321.
United States Court of Appeals Third Circuit.
Argued March 25, 1969.
Decided September 3, 1969.

Michael A. Sagarese, pro se.
Don Allen Resnikoff, Asst. U. S. Atty., Newark, N. J. (David M. Satz, Jr., U. S. Atty., Newark, N. J., on the brief), for appellee.
Before SEITZ, ALDISERT and STAHL, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Plaintiff, a veteran, appeals an order of the district court dismissing his complaint against the Veterans Administration of New Jersey.


2
The district court held a hearing on plaintiff's complaint and determined the issues as follows:


3
1. contrary to plaintiff's claim, he did in fact inspect his Veterans Administration file;


4
2. the district court lacked jurisdiction to grant plaintiff relief concerning his claims for payments and medical treatment because of 38 U.S.C.A. § 211; Napier v. Veterans Admin., 187 F. Supp. 723 (D.N.J.1960), aff'd, 298 F.2d 445 (3rd Cir. 1962), cert. den., 371 U.S. 186, 83 S. Ct. 266, 9 L. Ed. 2d 228 (1962);


5
3. contrary to plaintiff's request, an attorney would not be appointed for plaintiff because his claims were frivolous.


6
Treating the matter as having been disposed of by the district court on summary judgment, we conclude that the record adequately supports the determinations of the district court both legally and factually. We are told that plaintiff may still proceed to assert his basic claim before the Veterans Administration. Our determination will in no wise prejudice such right.


7
The judgment of the district court will be affirmed.